DETAILED ACTION
Allowable Subject Matter
Claims 14 and 16-20 allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The limitations of claim 14 are seen to provide patentable distinction over the cited art of record when viewed in combination with the limitations of parent claim 1.
The limitations of claim 16, specifically a relay wired in parallel with the first switch and electrically connected to the wireless receiver, wherein, when the wireless receiver receives indication that a goal has been sensed, the wireless receiver electrically closes the relay to automatically activate the goal indication device without human intervention are seen to provided patentable distinction over the cited art of record when viewed in combination with the remaining limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 includes limitations directed towards the goal indication device is an existing goal indication device wherein the examiner cannot ascertain what encompasses an existing goal indication device.  The claim is examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-5, 10, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohl (EP 2,085,123 A1) in view of Craig (US 5,947,846).

Regarding claim 1, Vohl teaches the Hockey Goal Detection system (See abstract, Figure 1), a computer (See [0009] which is similar to a microcontroller), infrared sensors attached to goal posts which form a sensing zone (See Figure 1, the grid of Figure 2 and the emitter of Figure 4, [0016+]).  The infrared sensors are considered wireless and activate the detection system.  Craig more clearly teaches a microcontroller (See 34) which can be used in place of the computer of Vohl.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vohl to include the microcontroller of Craig as the simple substation of one known controller means for another is an indication of obviousness.

Regarding claims 2, 4-5, 10, 12 and 15, Vohl also teaches:
(Claim 2)  the device is an existing goal indication device (See the abstract and rejection under 112 supra)
(Claim 4) wireless transmission of a signal (See abstract and [0013+], [0020] which speaks of the power supply)
(Claim 5)  the Vohl reference teaches visual feedback (See abstract, [0001+])

(Claim 12)  assembly units mounted onto existing goals with a left/right configuration as claims.  (See Figures 1-4, [0019+] which speaks of the disassembly.  The goal is considered an existing hockey goal wherein the sensors can be installed on the existing goal.  Additionally, reference In Re Dulberg in which it was held that if it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))  As such, having the goal detection unit separate or non-integral with the goal would be an obvious matter of choice.
(Claim 15)   See abstract which speaks of the goal indication transmission.  ([0009+] speaks of the sensors connected to a computer which in turn displays the info.  As these are connected electrically the response time is in milliseconds and considered to be near real time without human perceptible delay.

Regarding claims 3, 11 and 13, Craig teaches:
(Claim 3)  the wireless radio signal (See 2:33+) and the relay means (See 3:7+) which power the goal indication device.
(Claim 11)  the wireless radio signal (See 2:33+)
(Claim 13)  the microcontroller (See 34) and the light source (See 3:7+) the Vohl reference teaches the infrared sensors for goal detection (See abstract).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vohl with the teaching of Craig to indicate to spectator when a  .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohl (EP 2,085,123 A1) in view of Craig (US 5,947,846) and Kavitch (US 5,816,947 A).

Regarding claims 6-7, Kavitch teaches the siren light (See Figure 9, 64, 44 and 2:60+, Claim 6) and the oscillating light between on and off states.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vohl with the teaching of Kavitch as the simple substation of one known feedback device (a visual computer display output) with another (siren light with oscillation) is an indication of obviousness.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohl (EP 2,085,123 A1) in view of Craig (US 5,947,846) and Cucco (US 2016/0271447).

.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohl (EP 2,085,123 A1) in view of Craig (US 5,947,846) and Thillainadarajah (US 2014/0366650 A1)

Regarding claim 9, Thillainadarajah teaches the haptic feedback (See [0123])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vohl with the teaching of Thillainadarajah to alert a person that something is wrong or has changed.  (See [0123])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711